                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )
                  v.                         )      Criminal No. 08-374-12
                                             )
JEROME LAMONT KELLY,                         )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

       Defendant Jerome Lamont Kelly (“Kelly”) filed a pro se § 2255 motion (ECF No. 1166),

the merits of which will not be addressed in this opinion because it is not yet ripe for decision.

Kelly filed two motions regarding the briefing of the § 2255 motion: (1) a motion to compel the

government to send copies of all relevant documents (ECF No. 1198); and (2) a motion for

default judgment against the United States (ECF No. 1204). The government filed a response in

opposition to the motions. (ECF No. 1211).



   I. Factual and Procedural Background

       On April 17, 2012, Kelly and co-defendant Alonzo Lamar Johnson (“Johnson”) were

convicted by a jury of conspiracy to distribute cocaine. On July 30, 2013, Kelly was sentenced

to a term of imprisonment of 240 months. Kelly filed a direct appeal and his conviction and

sentence were affirmed. (ECF No. 1111).

       On September 20, 2017, the court issued an opinion denying Kelly’s post-conviction

motions for discovery of grand jury proceedings and wiretap evidence. On October 24, 2017, the
court denied Kelly’s motion for reconsideration. Kelly filed a notice of appeal. On October 18,

2018, the court of appeals summarily affirmed this court’s decisions.1

         On April 17, 2018, Kelly filed a pro se § 2255 motion, with a supplement on April 23,

2018. (ECF Numbers 1166, 1168). The government was ordered to respond to the motion by

June 11, 2018. On June 8, 2018, the government filed a motion for extension of time, which the

court granted. The court ordered the government’s response to be filed by July 10, 2018. (ECF

No. 1178). The government failed to do so. On August 1, 2018, the government filed another

motion for extension of time. (ECF No. 1187). On August 2, 2018, the court issued an order for

the government to show cause why it should not be sanctioned for its failure to timely respond.

The government filed its response to the “show cause” order on August 3, 2018. (ECF No.

1189).    On August 8, 2018, the court granted the government an extension of time until

September 1, 2018. (ECF No. 1191).

         On August 30, 2018, Kelly filed a motion to compel the government to send him copies

of all documents pertaining to his § 2255 motion. (ECF No. 1198). Kelly’s motion was written

on August 22, 2018. Kelly represented that as of that date, he had not received the government’s

filings at ECF Numbers 1187 and 1189.

         The government filed its substantive response to Kelly’s § 2255 motion on September 4,

2018. (ECF No. 1201). The court takes judicial notice that September 4, 2018, was the Tuesday

after the Labor Day holiday.            In its response, the government requested various pieces of

documentary evidence and correspondence with counsel on which Kelly based his claims. On

September 26, 2018, Kelly submitted copies of his correspondence with counsel and a




1
  The government’s concerns about piecemeal litigation and this court’s jurisdiction to rule on the § 2255 motion are
therefore moot.

                                                         2
supporting affidavit. (ECF Numbers 1206-1208). The court granted Kelly’s motion to file a

reply brief by November 13, 2018.

        On September 19, 2018, Kelly filed a motion for default judgment, based on the

government’s alleged failure to comply with the September 1, 2018 filing deadline. (ECF No.

1204).2 On October 1, 2018, the government filed a response in opposition to the motion for

default judgment. (ECF No. 1211).



    II. Legal Analysis

    The briefing schedule in this case has been unduly prolonged. Kelly has a significant liberty

interest in the expeditious resolution of his § 2255 challenge to his conviction and sentence. The

government acknowledges that it inadvertently failed, without explanation, to comply with the

court’s deadline to file its response by July 10, 2018.

    It appears that Kelly receives the government’s filings, albeit not always in the most timely

manner. The matters involving the filings at ECF Numbers 1187 and 1189 have been resolved.

The government filed its response to the “show cause” order and the court granted the

government’s motion for an extension of time to file its position. In the exercise of caution, the

government is ordered to resend those documents to Kelly.                    Kelly not only received the

government’s substantive response to his § 2255 motion (ECF No. 1201), he responded to the

government’s requests for documents made in that response. Kelly, therefore, is able to file his

reply brief and address the government’s substantive arguments about his § 2255 motion. In

accordance with the foregoing, the motion to compel the government to send copies of all



2
 Kelly signed the motion on September 12, 2018 – before he received the government’s September 4, 2018 filing.
Kelly subsequently informed the court that he received the government’s response on September 13, 2018. (ECF
No. 1206).

                                                       3
relevant documents (ECF No. 1198) will be GRANTED IN PART as to ECF Numbers 1187 and

1189 and DENIED in all other respects.

       Kelly’s motion for default judgment must be denied for two separate reasons. First, the

government’s response on September 4, 2018 was not untimely first. Second, even if it was

untimely, default judgment is never an appropriate remedy regarding a § 2255 motion.

   The government’s response was timely filed. Rule 12 of the Rules Governing § 2255

Proceedings incorporates the federal rules of civil and criminal procedure to the extent they are

not inconsistent. Federal Rule of Criminal Procedure 45 governs the computation of time. Rule

45(a)(1)(C) provides that if the last day of a period falls on a Saturday, Sunday, or legal holiday,

the period continues to run until “the end” of the next work day. In this case, the court ordered

the government’s response to be filed by September 1, 2018, which was a Saturday. Monday,

September 3, 2018, was Labor Day, a court holiday. By rule, the filing period continued to run

until the next work day, which was Tuesday, September 4, 2018. A filing is timely if filed on the

court’s electronic filing system any time that day, even if the court has closed. In this case, the

government’s response was filed at 9:55 p.m. on September 4, 2018. It was timely filed.

   In any event, the court cannot enter default judgment against the government in this case. As

explained in Norwood v. United States, No. CV 15-2996, 2015 WL 5822874 (D.N.J. Sept. 30,

2015), if the court entered a default judgment without reaching the merits of the § 2255 motion,

“it would not be the defaulting party but the public at large that would be made to suffer by

bearing either the risk of releasing prisoners that in all likelihood were duly convicted, or the

costly process of retrying them.” Id. at *3 (citing United States v. Dill, 555 F.Supp.2d 514, 521

(E.D. Pa. 2008)); United States v. Greenslade, No. 04–405–05, 2009 WL 1507290, at *2 (M.D.




                                                 4
Pa. May 28, 2009) (“default judgments are not appropriate in § 2255 motions”). Kelly’s motion

for default judgment against the United States (ECF No. 1204), must therefore be DENIED.

   III. Conclusion

   In order for the court to promptly resolve the merits of Kelly’s § 2255 motion, the briefing

must be complete. The motion will be ripe for decision upon Kelly’s filing of a reply brief and

no later than November 13, 2018. The parties are directed to focus on the merits of the

underlying substantive claims, rather than engage in further motion practice about the briefing

schedule. As explained above, Kelly’s motion to compel the government to send copies of all

relevant documents (ECF No. 1198) will be GRANTED IN PART as to ECF Numbers 1187 and

1189 and DENIED in all other respects; and his motion for default judgment against the United

States (ECF No. 1204) will be DENIED.

       An appropriate order follows.




October 29, 2018                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   Chief United States District Court Judge




                                              5
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                 )
                                          )
                 v.                       )       Criminal No. 08-374-12
                                          )
JEROME LAMONT KELLY,                      )
                                          )
              Defendant.                  )

                                          ORDER




       AND NOW, this 29th day of October, 2018, it is hereby ordered that for the reasons set

forth in this memorandum opinion, defendant Jerome Kelly’s motion to compel the government

to send copies of all relevant documents (ECF No. 1198) is GRANTED IN PART as to ECF

Numbers 1187 and 1189 and DENIED in all other respects; and his motion for default judgment

against the United States (ECF No. 1204) is DENIED.




                                                  /s/ Joy Flowers Conti
                                                  Joy Flowers Conti
                                                  Chief United States District Court Judge




                                              6
